PER CURIAM.
The defendant’s only claim of error is that a handwriting exemplar taken from the defendant was not voluntarily given. We decided in State v. Fisher, 242 Or 419, 410 P2d 216 (1966), that the taking of a hand*355writing exemplar did not violate the privilege against self-incrimination contained in the fifth amendment to the Federal Constitution. The United States Supreme Court subsequently so held in Gilbert v. California, 388 US 263, 87 S Ct 1951, 18 L Ed2d 1178 (1967).
The manner of obtaining the exemplar did not violate the due process clause of the Federal Constitution. Schmerber v. California, 384 US 757, 759-760, 86 S Ct 1826, 16 L Ed2d 908 (1966).
Affirmed.